DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/9/2021, with respect to the all previous rejections have been fully considered and are persuasive.  Therefore, all previous rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses an adhesive composition including, inter alia, a monomer, oligomer, rubber-based elastic component, photopolymerization, wherein each component is present in a specific weight percentage range. Claim 1 requires the monomer includes a monofunctional monomer and polyfunctional monomer, wherein each is selected from a list of options. 
Motohashi [WO2013/105162, previously cited] discloses an adhesive composition.  Motohashi discloses the composition includes a monomer, oligomer, photopolymerization initiator. Motohashi does not disclose a rubber based elastic component, and does not disclose the monomer comprising the combination of a monofunctional monomer and polyfunctional monomer each selected from the claimed list of options. 
Lu [WO2013/173976, previously cited] discloses an adhesive composition and teaches the inclusion of a rubber based elastic component.  Lu does not disclose the monomer comprising the combination of a monofunctional monomer and polyfunctional monomer each selected from the claimed list of options.
Claim 1 is allowable as the prior art does not disclose the monomer as required by the claim in combination with the other requirements of the claims.  The prior art does not provide any suggestion or motivation to include the claimed monomer in the composition of Motohashi.  Claims 2-6 depend from an allowable base claim, and incorporate the allowable subject matter though dependency, and are allowable for the same reason as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse.  Accordingly, claims 7-12 have been cancelled.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 13, 2021